UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2109


In Re:   MICHAEL A. SMITH, SR.,

                Petitioner.




              On Petition for Writ of Habeas Corpus.
                       (3:96-cr-00058-jpj-l)


Submitted:   April 8, 2009                  Decided:    May 4, 2009


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Michael A. Smith, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael   A.    Smith,     Sr.,   filed   a   petition      for     an

original writ of habeas corpus challenging his 1997 conviction

for possession with intent to distribute cocaine base.                       This

court ordinarily declines to entertain original habeas petitions

filed under 28 U.S.C. § 2241 (2006), and this case provides no

reason to depart from the general rule.          Moreover, we find that

the interests of justice would not be served by transferring the

case to the district court. *         See 28 U.S.C. § 1631 (2006); Fed.

R. App. P. 22(a).         Accordingly, we dismiss the petition.               We

dispense   with   oral     argument    because   the     facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DISMISSED




     *
        The district court has previously denied Smith’s motion
for post-conviction relief filed pursuant to 28 U.S.C. § 2255
(West Supp. 2008), see United States v. Smith, No. 7:99-cv-
00135-jct-gc (W.D. Va. Dec. 14, 1999).    On appeal, this court
denied a certificate of appealability and dismissed.     United
States v. Smith, No. 00-6128, 2000 WL 429934 (4th Cir. Apr. 21,
2000) (unpublished).    Should Smith wish to file a second or
successive § 2255 motion in the district court, he must seek
authorization from this court to do so, 28 U.S.C. § 2244(b)(3)
(2006).

                                      2